TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 28, 2018



                                    NO. 03-18-00262-CR


                             Marques Eugene Guntz, Appellant

                                               v.

                                 The State of Texas, Appellee




    APPEAL FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
              AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.